Citation Nr: 1806418	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-18 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as due to an unexplained chronic multisymptom illness.

2.  Entitlement to service connection for eczema, to include as due to an unexplained chronic multisymptom illness.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an unexplained chronic multisymptom illness.

4.  Entitlement to service connection for a gastrointestinal disability, to include as due to an unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to June 1991, including service in Southwest Asia.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.

The Veteran testified at a December 2017 videoconference at the RO in Waco, Texas before the undersigned.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, the Board finds additional development is warranted to fulfill the duty to assist.

The Veteran filed a claim for service connection in October 2009, indicating that his symptoms of migraine headache, eczema, chronic fatigue, and gastrointestinal disabilities were associated with his service in the Persian Gulf.  The Veteran also provided testimony regarding in-service incurrence of these disabilities.  
VA provided him an examination in February 2010 to ascertain the etiology of his claimed disabilities.  The February 2010 examiner provided opinions on whether the Veteran's claimed disabilities were undiagnosed illnesses.  However, the VA examiner did not address direct service connection or whether the Veteran's claimed migraine headache, eczema, chronic fatigue, and gastrointestinal disabilities were due to an unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(ii).The Board finds the February 2010 VA examination is inadequate for adjudication purposes.  See 38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additional opinions are warranted to address whether the Veteran's claimed migraine headache, eczema, chronic fatigue, and gastrointestinal disabilities are due to his service, to include as due to an unexplained chronic multisymptom illness.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Veteran indicated that additional private medical records may exist and that he was willing to assist in obtaining these records.  See Hearing transcript dated December 2017.  On remand, the AOJ should request the Veteran authorize the release of any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA medical records.

2. The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for migraine headache, eczema, chronic fatigue, and gastrointestinal disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3. After securing any outstanding VA or private treatment records, the AOJ should obtain an additional VA opinion to ascertain the etiology of his claimed migraine headache, eczema, chronic fatigue, and gastrointestinal disabilities.  The examiner is requested to review all pertinent service records, post-service medical records, and Veteran's testimony and statements.  Specifically note  review of the treatment records dated April 1993 from Dr. L.K, M.D.  Please provide the following opinions:

a)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that symptoms of migraine headache, eczema, chronic fatigue, and gastrointestinal disabilities are related to an in-service injury or disease.

b)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that symptoms migraine headache, eczema, chronic fatigue, and gastrointestinal disabilities constitute a chronic unexplained multisymptom illness.

In regard to any determination that the examiner is unable to provide a nexus opinion without resorting to speculation, rationale must be provided for such conclusion, to include a description of what specific additional information, if any, would assist in rendering such an opinion, or whether such an opinion is beyond medical expertise.  

The examiner must explain what facts, research, and reasoning led to such a conclusion.  The Board notes that a failure to specifically state what additional information, if any, would assist in rendering an opinion will result in a further remand by the Board.

4.  After undertaking any additional development deemed warranted, the AOJ should readjudicate the Veteran's remaining claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




